



ATTACHMENT I

HEALTHEQUITY, INC.
2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (this “Agreement”), HealthEquity, Inc.
(the “Company”) has granted you a Restricted Stock Unit Award (this “Award”)
under its 2014 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units indicated in the Grant Notice.
If there is any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan.
The details of your Restricted Stock Unit Award, in addition to those set forth
in the Grant Notice and the Plan, are as follows:
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by or on behalf of the Company for
your benefit (the “Account”) the number of Restricted Stock Units subject to the
Award. This Award was granted in consideration of your services to the Company.
2.    VESTING. Subject to the limitations contained herein, your Award will vest
as provided in your Grant Notice. Vesting will cease upon the termination of
your Continuous Service. Upon such termination of your Continuous Service, the
Restricted Stock Units credited to the Account that were not vested on the date
of such termination will be forfeited at no cost to the Company and you will
have no further right, title or interest in or to such underlying shares of
Common Stock.
3.    NUMBER OF SHARES. The number of Restricted Stock Units subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common
Stock under your Award unless the shares of Common Stock underlying the
Restricted Stock Units are then registered under the Securities Act or, if not
registered, the Company has determined that such issuance of the shares would be
exempt from the registration requirements of the Securities Act. The issuance of
shares of Common Stock must also comply with all other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.


1

--------------------------------------------------------------------------------





a.    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this Award with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.
b.    Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company, designate a third party who, on your
death, will thereafter be entitled to receive the shares issuable in respect of
your Award. In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive any Common Stock or other
consideration that vested but was not issued before your death.
6.    DATE OF ISSUANCE.
a.    In the event one or more Restricted Stock Units vest, the Company shall
issue to you one (1) share of Common Stock for each Restricted Stock Unit that
vests as soon as administratively possible following the applicable vesting
date(s) (subject to any adjustment under Section 3 above). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.
b.    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.
c.    The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.
9.    AWARD NOT A SERVICE CONTRACT. This Agreement is not an employment or
service contract, and nothing in this Agreement will be deemed to create in any
way whatsoever any obligation on your part to continue in the service of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
service. In addition, nothing in this Agreement will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an employee,
Director of or Consultant for the Company or an Affiliate.
10.    WITHHOLDING OBLIGATIONS.
a.    On or before the time you receive a distribution of the shares of Common
Stock underlying your Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you hereby agree to make
adequate provision in cash for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
that arise in connection with your Award (the “Withholding Taxes”) measured
based on the Fair Market Value of such shares of Common Stock as of the trading
day immediately preceding the day shares of Common Stock are vested. In
satisfaction of such Withholding Taxes and in accordance with the Sell to Cover
Election included in the Grant Notice, you have irrevocably elected to sell the
portion of the shares of Common Stock to be delivered underlying your Award
necessary so as to satisfy the Withholding Taxes and shall execute any letter of
instruction or agreement required by E*Trade Securities LLC or any other stock
plan service provider or brokerage firm designated by the Company for such
purposes (the “Agent”) to cause the Agent to irrevocably commit to forward the
proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates.


2

--------------------------------------------------------------------------------





Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to deliver any new certificate representing shares of Common Stock to
you or to your legal representative or enter such shares of Common Stock in book
entry form unless and until you or your legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes, including payroll taxes, applicable to your taxable income resulting from
the grant or vesting of the Restricted Stock Units or the issuance of shares of
Common Stock. In accordance with your Sell to Cover Election pursuant to the
Grant Notice, you hereby acknowledge and agree:
1)    You hereby irrevocably appoint the Agent as your agent and authorize the
Agent to (A) sell on the open market at the then prevailing market price(s), on
your behalf, as soon as practicable on or after the shares of Common Stock are
issued upon the vesting of the Restricted Stock Units, that number (rounded up
to the next whole number) of shares of Common Stock so issued necessary to
generate proceeds to cover (x) any tax withholding obligations incurred with
respect to such vesting or issuance and (y) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto and (B)
apply any remaining funds to your brokerage account.
2)    Your hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Common Stock
that must be sold pursuant to subsection (1) above.
3)    You understand that the Agent may effect sales as provided in subsection
(1) above in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to your account. In addition, you
acknowledge that it may not be possible to sell shares of Common Stock as
provided by subsection (1) above due to (A) a legal or contractual restriction
applicable to you or the Agent, (B) a market disruption, or (C) rules governing
order execution priority on the national exchange where the shares of Common
Stock may be traded. In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company and/or its Affiliates of all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld, including
but not limited to those amounts specified in subsection (1) above.
4)    You acknowledge that regardless of any other term or condition of this
Section 10(a), the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
5)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 10(a). The Agent is a third-party
beneficiary of this Section 10(a).
6)    This Section 10(a) shall terminate no earlier than the date on which all
tax withholding obligations arising in connection with the vesting of the Award
have been satisfied.
b.    Notwithstanding the foregoing, in the event that your Sell to Cover
Election cannot be effected in such manner that would be consistent with
maintaining an affirmative defense under Rule 10b5-1 or consistent with
applicable local law (as determined by the Company in its sole discretion), then
such transactions shall not occur and the Company or any Affiliate may, in its
sole discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company; (ii) causing you to tender a cash payment; or (iii) withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
you in connection with the Award with a Fair Market Value (measured as of the
date shares of Common Stock are issued to pursuant to Section 6) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
provided, further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Compensation Committee.


3

--------------------------------------------------------------------------------





c.    Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any shares
of Common Stock.
d.    In the event the Company’s obligation to withhold arises prior to the
delivery to you of shares of Common Stock or it is determined after the delivery
of shares of Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.
11.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your Award or your other compensation.
12.    NOTICES. Any notices provided for in your Award or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered a general, unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Agreement.
14.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.
15.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “open window” periods under, and
as otherwise permitted by, the Company’s insider trading policy, in effect from
time to time.
16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
17.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Award, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.


4

--------------------------------------------------------------------------------





18.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
19.    MISCELLANEOUS.
a.    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
b.    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
c.    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
d.    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
e.    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*        *        *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.






5

--------------------------------------------------------------------------------






ATTACHMENT II
EQUITY INCENTIVE PLAN
(SEE ATTACHED)




1